Citation Nr: 1029278	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  03-25 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, on a direct basis or as secondary to 
service-connected asbestosis and lung cancer.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Independent 
Department of Veterans Affairs Claims Agent


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 
INTRODUCTION

The Veteran had active service from January 1952 to December 
1955.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2010, the Veteran withdrew his request for a 
videoconference hearing before the Board.

As noted on the title page, the Board has recharacterized the 
issue as whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO denied 
entitlement to service connection for a psychiatric 
disability/depression, as secondary to asbestosis and cancer; 
although notified of the denial, the Veteran did not initiate an 
appeal.

2.  In a June 2006 decision, the Board denied entitlement to 
service connection for PTSD.

3.  New evidence associated with the claims file since the 
September 2005 and June 2006 denials, when considered by itself 
or in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for an acquired psychiatric disorder, or 
raises a reasonable possibility of substantiating the claim for 
service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The September 2005 RO rating decision that denied the 
Veteran's claim for service connection for a psychiatric 
disability/depression, as secondary to asbestosis and cancer, is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  The June 2006 Board decision, which denied entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1100, 20.1104 (2009).

3.  As evidence received since the RO's September 2005 denial and 
the Board's   June 2006 denial is new and material, the criteria 
for reopening the Veteran's claim for service connection for an 
acquired psychiatric disorder have been met. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In this decision, as the Board has reopened the Veteran's claim 
of entitlement to service connection for an acquired psychiatric 
disorder, and remanded the matter for further development, no 
additional discussion of VA's duty to notify and assist is 
necessary.

Laws and Regulations

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  Smith v. West, 12 Vet. App. 312 (1999).

When a rating decision issued by the RO is affirmed by the Board, 
that determination is considered final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1104 (2009).  When a claimant 
requests that a claim be reopened after an appellate decision has 
been promulgated and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made and, if it is, as to whether it provides a basis for 
allowing the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
20.1105 (2009).

If VA determines that new and material evidence has been added to 
the record, the claim is reopened and VA must evaluate the merits 
of the veteran's claim in light of all the evidence, both new and 
old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  When making determinations as to 
whether new and material evidence has been presented, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, the 
next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  

Factual Background and Analysis

The Veteran filed a claim for entitlement to service connection 
for PTSD in March 2002.  In a June 2003 rating decision, the RO 
denied entitlement to service connection for PTSD, as evidence 
did not show a confirmed, current diagnosis of PTSD.  In a June 
2006 decision, the Board affirmed the denial.  It was indicated 
that the record did not contain competent medical evidence which 
demonstrated that the Veteran was diagnosed as having PTSD in 
accordance with the criteria listed under 38 C.F.R. § 4.125.

As noted above, when a rating decision issued by the RO is 
affirmed by the Board, that determination is considered final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2009). 

During a July 2004 RO hearing, the Veteran initiated a claim for 
entitlement to service connection for a psychiatric disorder, to 
include depression, as secondary to asbestosis and cancer.  
Thereafter, in a September 2005 rating decision, the RO denied 
entitlement to service connection for a psychiatric 
disability/depression.  The RO indicated that evidence did not 
show the Veteran was awarded service connection for asbestosis or 
cancer.  It was further noted that there was no evidence showing 
a diagnosed psychiatric disorder was incurred in or aggravated by 
service. 

Although notified of the September 2005 denial, the Veteran did 
not initiate an appeal of that determination.  As such, that 
decision is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

The Veteran attempted to reopen his claim for service connection 
for chronic anxiety in November 2008.  This appeal arises from 
the RO's February 2009 denial to reopen the Veteran's claim of 
entitlement to service connection for a psychiatric disability.

Evidence added to the claims file since the September 2005 and 
June 2006 denials includes statements from the Veteran and his 
representative; private treatment records dated in October 2008; 
an April 2006 Central Office hearing transcript; a July 2009 
statement from the Veteran's daughter; documents from the United 
States Court of Appeals for Veterans Claims (Court) dated in 
February 2008, September 2008, October 2008, and February 2009; 
and a November 2009 Board decision and remand.

During the April 2006 Central Office hearing, the Veteran 
reported psychiatric symptomatology including anxiety, recurrent 
thoughts, sleep impairment, and exaggerated startle response. 

In his November 2008 claim, the Veteran indicated that he was 
submitting a copy of a letter from his primary care physician 
regarding his chronic anxiety. 

In an October 2008 statement, a private physician, R. E. P., 
M.D., noted that the Veteran suffers from chronic anxiety which 
may be due in part to PTSD associated with service in the 
military.  An attached October 2008 chart summary listed numerous 
problems, including chronic anxiety.  

In a November 2009 decision, the Board granted entitlement to 
service connection for asbestosis and lung cancer. 

The additionally received evidence is "new" in the sense that 
it was not previously before agency decision makers.  This 
evidence is "material", as it constitutes evidence which, by 
itself or when considered with previous evidence of record, 
relates to unestablished facts necessary to substantiate the 
claim, i.e., the existence of a current acquired psychiatric 
disorder and an indication of a medical relationship between the 
claimed acquired psychiatric disorder and events during active 
service.  Consequently, this evidence raises a reasonable 
possibility of substantiating the Veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder, to 
include PTSD.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, are met.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received in order to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD. 




REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, on a 
direct basis or as secondary to service-connected asbestosis and 
lung cancer, is warranted.

In written statements as well as hearing testimony, the Veteran 
as well as his representative have contended that he currently 
suffers from an acquired psychiatric disorder, claimed as 
anxiety, depression, and/or PTSD, as a result of events during 
his active military service or as secondary to his service-
connected lung disabilities.

The Veteran has asserted that he was involved in a ship collision 
on December 22, 1953.  Records associated with the claims file 
contained a ship damage report (OPNAV Report 3040-1) that 
provided details of a collision between the USS Haynsworth and 
the USS Ault (DD 698) that occurred at sea.  The Board notes that 
this report corroborates the Veteran's account of a collision 
taking place.  The Veteran also submitted photographs, buddy 
statements from fellow servicemen, and service personnel records 
in support of his claim, showing his duty assignment to the USS 
Ault at the time of the collision.  The Veteran has reported that 
one crew member was killed and another crew member was injured in 
the collision.  The Veteran indicated that he was uninjured 
during the collision and did not actually witness the dead body 
of the crew member that died during the collision.  However, he 
recalled witnessing the removal of the deceased crew member's 
body from the ship in a coffin.  He further reported occasional 
thoughts of the accident, exaggerated startle response, anxiety, 
and sleep impairment.  

In an October 2008 statement, a private physician, R. E. P., 
M.D., noted that the Veteran suffers from chronic anxiety which 
may be due in part to PTSD associated with service in the 
military.  An attached October 2008 chart summary listed numerous 
problems, including chronic anxiety.  

The Board observes that the Veteran has been recently awarded 
entitlement to service connection for asbestosis and lung cancer.  
During a July 2004 RO hearing, he asserted that he suffered from 
a psychiatric disorder, to include depression, as secondary to 
asbestosis and cancer.  

In light of the above, the Board finds that a VA examination to 
include medical etiology opinions are necessary in order to 
properly adjudicate the claim.  Additionally, the Board also 
notes that based on the Veteran's contentions, additional notice 
under 38 C.F.R. § 3.3159 is necessary.  Moreover, the Board 
observes that we have a duty to assist the Veteran in obtaining 
relevant records.  The Veteran indicated that he has received 
private treatment from a private physician identified as R. E. 
P., M. D. for his claimed psychiatric disorder during the April 
2006 Central Office hearing.  Any records from this private 
treatment provider should be obtained.  38 C.F.R. § 3.159(c) 
(2009).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Provide the Veteran and his 
representative with notice of what 
information and evidence are needed to 
substantiate his claim of entitlement to 
direct and secondary service connection for 
an acquired psychiatric disorder, to include 
PTSD.  The Veteran specifically should be 
informed of the changes to 38 C.F.R. § 3.310 
effective October 10, 2006.  

2.  The AMC/RO should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, that treated the 
Veteran for his acquired psychiatric 
disorder(s) for the time from December 1955 
to the present.  Of particular interest are 
any private treatment records from R. E. P., 
M.D., dated from December 1955 to the present 
for the claimed acquired psychiatric 
disorder, to include anxiety, depression, and 
PTSD. 

After the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be included in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow him the opportunity to obtain and 
submit those records for VA review.

3.  Thereafter, the Veteran should be 
afforded a VA medical examination to 
determine the nature and etiology of his 
claimed acquired psychiatric disorder, to 
include PTSD.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy of 
this remand must be made available to the 
examiner (a VA psychologist or 
psychiatrist) for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to offer an opinion, with full 
supporting rationale, as to whether the 
Veteran has PTSD meeting the criteria of the 
American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
PTSD was incurred as a result of any in-
service event, specifically the verified in-
service stressor event (the collision between 
the U.S.S. Ault destroyer and the U.S.S. 
Haynsworth destroyer on December 20, 1953).  
 
In addition, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any other diagnosed psychiatric 
disorder found to be present had its onset in 
or is related to service, including the 
Veteran's ship's collision with another ship.  

The examiner is also requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that any diagnosed psychiatric 
disorder was caused or aggravated (i.e., 
worsened beyond its natural progression) by 
his service-connected asbestosis and lung 
cancer.  If the examiner determines that 
there has been aggravation as a result of the 
asbestosis and lung cancer, the examiner 
should report the baseline level of severity 
of the acquired psychiatric disorder prior to 
the onset of aggravation, or by the earliest 
medical evidence created at any time between 
the onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  

The examiner should acknowledge and discuss 
the Veteran's statements as to nexus and 
continuity of psychiatric symptomatology as 
well as the October 2008 private medical 
opinion of record.  The rationale for all 
opinions expressed should be provided in a 
legible report.  If the examiner cannot 
provide an opinion without resorting to mere 
speculation, such should be stated along with 
supporting rationale.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.   The Veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.  38 C.F.R. § 
3.655 (2009).

5.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained since 
the issuance of the statement of the case in 
May 2009.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


